t c summary opinion united_states tax_court leroy and elaine g davis petitioners v commissioner of internal revenue respondent docket no 4256-04s filed date leroy davis pro_se emile l hebert iii for respondent carluzzo special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by 1subsequent section references are to the internal_revenue_code_of_1986 as amended in effect for the relevant period rule references are to the tax_court rules_of_practice and procedure any other court and this opinion shall not be treated as precedent for any other case in two separate notices of deficiency both dated date respondent determined deficiencies additions to tax and penalties with respect to petitioners’ federal income taxes for through inclusive most of the adjustments including the imposition of the additions to tax and penalties made in the notices of deficiency have been resolved by the parties the parties now dispute only whether certain trade_or_business_expenses deducted on schedules c profit or loss from business included with petitioners’ and federal_income_tax returns should be treated instead as unreimbursed employee business_expenses the resolution of the dispute depends upon whether services provided as a city councilman leroy davis or services provided as a member of a city’s school board elaine g davis were so provided as employees of the city background some of the facts have been stipulated and are so found petitioners are and have been at all times relevant married to each other at the time the petition was filed they resided in louisiana in mr davis was appointed to serve as a councilman for the city of baker louisiana city he was subsequently reelected to the position and served as a city councilman at all times relevant to this proceeding as a city councilman mr davis incurred and paid certain expenses that respondent concedes are deductible as trade_or_business_expenses for each year those expenses exceeded the compensation that he received from city as one of its councilmen during and mrs davis served on city’s school board as a member of the school board she incurred and paid certain expenses that respondent concedes are deductible as trade_or_business_expenses for each year those expenses exceeded the compensation she received from city as a member of its school board neither petitioner was compensated on a fee basis by city each received a salary fixed by law city treated each petitioner as an employee for purposes of employment_taxes and federal tax withholdings for each year the compensation city paid to each petitioner was reported and shown as wages on a form_w-2 wage and tax statement as a city councilman mr davis participated in a retirement_system offered to city employees but city councilmen elected after a certain date are no longer eligible to participate in that retirement_system petitioners’ joint federal_income_tax return for each year in issue was timely filed each of those returns includes a schedule a itemized_deductions and each return as applicable for that year includes a schedule c on which the income and deductions related to their respective public offices are shown the adjustments made in the notices of deficiency that remain in dispute reflect respondent’s determination that for each year as a city councilman and a member of city’s school board each petitioner was a city employee discussion generally the proper treatment of an individual’s business_expense deductions for federal_income_tax purposes depends upon the individual’s worker classification as either an employee or a nonemployee the manner in which each petitioner treated compensation received from city for each year shows that they consider themselves to have earned that compensation as nonemployees or for purposes of our discussion independent contractors income and deductions attributable to the trade_or_business of an individual who performs services as an independent_contractor are shown on a schedule c the resultant net_profit_or_loss shown on the schedule c is taken into account in the computation of adjusted_gross_income sec_62 according to respondent as applicable for each year each petitioner was a city employee not an independent_contractor according to respondent the income received and expenses_incurred by either petitioner as a city councilman or a school board member must be treated accordingly generally income earned as an employee is treated and reportable as wages on the employee’s federal_income_tax return ignoring exceptions not relevant here employee business_expenses to the extent not reimbursed by an employer and subject_to certain limitations must be deducted on a schedule a as miscellaneous_itemized_deductions sec_62 sec_63 d a and b a if petitioners are treated as employees rather than independent contractors certain consequences no doubt viewed as negative by petitioners follow petitioners’ trade_or_business expense deductions would be limited by sec_67 their otherwise allowable itemized_deductions might be reduced limited as provided in sec_68 taking into account their adjusted_gross_income and they might be subject_to an alternative_minimum_tax liability because miscellaneous_itemized_deductions are not taken into account in the determination of a taxpayer’s alternative_minimum_taxable_income see sec_56 johnson v commissioner tcmemo_1993_530 2on the other hand it should be noted that treating each petitioner as an independent_contractor rather than an employee could under circumstances not present here result in negative consequences as well--the imposition of the tax on the net_earnings_from_self-employment each received from city see sec_1401 and sec_1402 under the circumstances of this case the worker classification of each petitioner is informed by the same controlling principles it is unnecessary to consider each petitioner separately instead the following discussion will apply to both with respect to the public_office held by each generally for federal tax purposes questions involving worker classification are resolved with reference to common_law principles of agency see 503_us_318 weber v commissioner 103_tc_378 affd 60_f3d_1104 4th cir 89_tc_225 affd 862_f2d_751 9th cir determining a worker’s classification generally takes into account factors such as the degree of control exercised by the principal over the detail of the work which party invests in the work facilities used by the worker the opportunity of the hired worker for profit or loss whether the principal can discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship the relationship the parties believed they were creating and the provision of employee_benefits that the principal typically provides to employees see nlrb v united ins co of am 390_us_254 331_us_704 503_f2d_423 2d cir 117_tc_263 weber v commissioner supra pincite rosato v commissioner tcmemo_2010_39 all things considered we find that for federal_income_tax purposes attempting to establish the worker classification of a public official by the application of the above-referenced factors is somewhat like forcing round pegs into square holes instead we note that for employment_tax purposes the definition of employee includes a public official see sec_3401 furthermore for income_tax purposes only a public official who is compensated on a fee basis may deduct business_expenses as an independent_contractor that is on a schedule c rather than a schedule a see sec_62 lastly for purposes of civil tort liability each petitioner would be treated as an employee of city see la rev stat ann sec_42 in determining the worker classification of each petitioner we are more influenced by the statutory provisions referenced in the preceding paragraph than we are by the application of the above-listed common_law factors to their respective public offices these statutory provisions when considered together strongly suggest that consistent with their treatment for employment_tax purposes petitioners as public officials should be treated as employees of city for federal_income_tax purposes as well petitioners’ evidence and arguments that focus exclusively on the application of the common_law factors do not persuade us to rule in a manner inconsistent with this suggestion we find that for purposes relevant here each petitioner is treated as an employee of city because neither petitioner was compensated on a fee basis by city the business_expenses they incurred in their respective public offices must be deducted accordingly that is on a schedule a as unreimbursed employee business_expenses see sec_62 sec_63 sec_67 respondent’s determination that provides for that treatment is therefore sustained on the basis of the foregoing decision will be entered under rule
